'Case 1:18-cv-01125-A.]T-TCB Document 76 Filed 02/26/19 Page 1 of 13 Page|D# 610

IN THE UNITED STATES DlSTRlC'I` COURT
FOR THE EASTERN DISTRICT OF VIRGINIA
Alexandria Division

BRIAN C. DAVISON, )
Plaintiff, §
v. § Civil Action No. l:lS-cv-llZ$ (A.lT/TCB)
FACEBOOK, INC., et al., §
Def`endants. §
M

Plaintiff, appearing pro se, filed this action alleging a violation of` his and others’ First
Amendment and Due Process rights against four Defendants_Facebook, Inc., YouTube, LLC,
Twitter, Inc., and the Loudoun County School Board (“the School Board”). ln response to the
Complaint, defendants have filed motions to dismiss.l See Defendant Loudoun County School
Board’s Motion to Dismiss and Roseboro Notice [Doc. 57] and Defendants Facebook, lnc.,
YouTube, LLC, Twitter, lnc.’s Joint Motion to Dismiss [Doc. 61] (“the Motions”). For the
reasons stated below, the Motions are GRANTED.

I. BACKGROUND

Plaintif`f` s Amended Complaint alleges the following facts, which the Court assumes to
be true for the purpose of the Motions:

Plaintiff Brian C. Davison is a resident of Loudoun County, Virginia who has “taken an

interest in the free speech rights of citizens within govemment-administered public fora.” [Doc.

 

‘ Plaintif`f filed this action on September 5, 2018. [Doc. l]. All Defendants filed motions to dismiss the Complaint
on November 2, 2018, and Plaintiff filed memoranda in opposition to Det"endants’ motions. [Docs. 29, 32, 41. 42].
Bef`ore the Court ruled on the motions, Plaintiff` sought and obtained leave to file the Amended Complaint, which he
filed on January 3, 2019. [Docs. 46, 50, 51]. On January 3, 20|9, Plaintif`f` also filed a Motion for Preliminary
lnjunction [Doc. 52], which is still pending Def`endants then filed the Motions on January 25. 20|9. [Docs. 57, 6l].

'Case 1:18-cv-01125-A.]T-TCB Document 76 Filed 02/26/19 Page 2 of 13 Page|D# 611

51 at 11 lO]. According to Plaintiff, “[e]ach social media site operator publishes its own terms of
service that forbids [sic] content based on viewpoint.” [a'. at f| 46, Those terms of service state
that users may not share content that violates the site’s “Community Standards.” Id. at il 47. All
of the social media Defendants’ terms of service include similar bans on “hate speech” or
“incit[ing] hatred against individuals or groups based on certain attributes.” Id. at ‘H 47-49.
Each of the social media Defendants maintains a policy of deleting content that violates these
terms and/or banning or blocking users that share such content. ld. at 111 51-59. All three of the
social media Defendants “invite[]” and “encourage[]” government organizations to use their
services. Id. at 1l1l 60-63.

The School Board has created pages on all three of the social media Defendants’
platforms. Id. at‘l 64-70. According to Plaintiff, by creating these pages and agreeing to the
social media Defendants’ terms of use, the School Board “agreed to . . . [their] viewpoint-based
content moderation and banning of users based on past speech within their platforms. Id. at il 7l.
Therefore, the School Board “is entwined with Defendant social media operators in the
management and control of user comments on [the School Board]’s social media pages.” Id. at
1] 72. Conversely, “[b]y retaining the authority to moderate content on [the School Board]’s
social media pages and to ban users from participating in those forums, Defendants Facebook,
You'l`ube and Twitter constitute state actors with respect to the administration of [the School
Board]’s social media public forums.” Id. at il 73. Further, as a result of these terms of use,
“[w]illing [s]peakers are [c]hilled by [the] Service Providers’ [p]rohibitions.” Id. at 13
(heading).

In Counts I[I and IV, Plaintiff alleges that he suffered an injury to his First Amendment

and Due Process rights when certain of his posted comments on the School Board’s website were
2

‘Case 1:18-cv-01125-A.]T-TCB Document 76 Filed 02/26/19 Page 3 of 13 Page|D# 612

deleted as a result of those policies. In that regard, on August 21 , 2018, employees of the School
Board created a post on their Facebook page that included the Superintendent’s “back to school
message video.” Id. at 11 98. Shortly thereafter, Plaintiff created two comments on this post “that
were critical of [the School Board]’s policies and the resulting standardized test scores.” Id. at 11
99. Within a week, the comments were removed or hidden from the School Board’s social
media page. Id. at 1| 100. When asked, School Board officials “denied removing or hiding the
comments.” Id. at 11 101. A nearly identical series of events occurred again on August 27, 2018,
after Plaintiff left comments on another School Board post. See id. at 111 102-05. In a prior case
involving Plaintiff and the School Board, Facebook admitted that its systems had deleted
comments on the School Board’s Facebook page in July 2016 without providing notice to the
user whose comments were deleted, and “asserted that its systems had been updated and would
no'longer delete such content.” Id. at 11 106. In October 2018, this happened again, and the
School Board Supervisor denied deleting the comments. Id. at 11 107. Later, Facebook’s counsel
“acknowledged the comments were deleted by its systems.” Id. at 108. Despite subsequent
assurances by Facebook that it would not delete any more content on the School Board’s pages,
“Facebook continues to delete comments on government social media pages throughout its
systems without any notice to the affected users.” Id. at 1111 106, 109.

Finally, Plaintiff alleges that Facebook, YouTube, and Twitter all promulgate terms of
service that “require that any user who wishes to comment on their platform’s social media pages
consent to litigating any disputes in a court based in California,” while simultaneously relieving
government users of these venue restrictions. la'. at 1111 1 18-19. According to Plaintiff, these
provisions “chill the speech of willing speakers and threaten enforcement actions against

engaged citizens,” and “[t]he requirement for users to consent to litigate any constitutional
3

'Case 1:18-cv-01125-A.]T-TCB Document 76 Filed 02/26/19 Page 4 of 13 Page|D# 613

violations by Defendants in a court room thousands of miles away from the local government
that sponsors the page is an unreasonable prior restraint to a limited public forum." Id. at
1111 120~21.

The Amended Complaint contains five counts: Violation of Free Speech Rights
Guaranteed by the First and Fourteenth Amendments Via Viewpoint Discrimination, against all
four Defendants (Count I); Violation of Free Speech and Due Process Rights Guaranteed by the
First and Fourteenth Amendments Via Unconstitutional Prior Restraints, against all four
Defendants (Count II); Deletion of Davison’s Comments on [the School Board]’s Social Media
Pages Violates His Free Speech Rights (As Applied), against Defendant Facebook (Count III);
Deletion of Davison’s Comments on [the School Board]’s Social Media Pages Without Any
Notice Violates l-Iis Due Process Rights (As Applied ), against Defendant Facebook (Count lV);
and Defendants’ Terms of Service Are an Unconstitutional Prior Restraint on a Limited Public
Forum_Govemment Social Media Pages, against all four Defendants (Count V). See [Doc. 51].

Plaintiff seeks (1) declarations that the social media Defendants’ policies governing user
comments on the School Board’s social media pages are unconstitutional; (2) a declaration that
the social media Defendant’s terms of service “requiring all disputes be litigated in a Califomia
venue to be unconstitutional when the dispute involves government social media pages
administered as limited public forums”; (3) a declaration that “the [School Board]’s social media
pages . . . are full or limited public fora”; (4) a declaration that the deletion of his comments on
the School Board’s pages violated his First Amendment and Due Process rights; and (5) an

injunction requiring restoration of all of his deleted comments. ]a'. at 21-22.

» Case 1:18-cv-01125-A.]T-TCB Document 76 Filed 02/26/19 Page 5 of 13 Page|D# 614

II. LEGAL STANDARD

“To survive a motion to dismiss, a complaint must contain sufficient factual matter,
accepted as true, to ‘state a claim to relief that is plausible on its face.”’ Ashcrqft v. Iqbal, 556
U.S. 662, 678 (2009) (quoting Bell Atlan!ic Corp. v. Twombly, 550 U.S. 544, 570 (2007)).
Although a pro se party’s complaint must be construed liberally, it must nevertheless comply
with the proper pleading rules and allege some comprehensible basis for the Court’s jurisdiction.
See Giarratano v. Johnson, 521 F.3d 298, 304 n.5 (4th Cir. 2008) (stating that a pro se complaint
must provide “more than labels and conclusions” (intemal quotation marks omitted) (quoting
Twombly, 550 U.S. at 555)); Weller v. Dep ’t of Sr)c. Servs., 901 F.2d 387, 391 (4th Cir. 1990)
(“'l`he special judicial solicitude with which a district court should view . . . pro se complaints
does not transform the court into an advocate. Only those questions which are squarely
presented to a court may be properly addressed” (quotation omitted)); Beaudett v. City of
Hamp!on, 775 F.2d 1274, 1278 (4th Cir. 1985) (explaining that “[p]rinciples requiring generous
construction of pro se complaints are not . . . without limits” and district judges “cannot be
expected to construct full blown claims from sentence fragments”).

To establish standing, a plaintiff must satisfy the “case or controversy” requirement of
Article III by demonstrating that he had the requisite stake in the outcome when the suit was
filed and that the alleged prospective injury qualifies for redress. Specifically, the plaintiff must
show (l) he has suffered an “injury in fact,” (2) the injury is “fairly traceable” to the actions of
the defendant, and (3) the injury will likely be redressed by a favorable decision. Lujan v.
Defenders of Wildlg`fe, 504 U.S. 555, 560-61 (1992). An injury in fact is “an invasion of a
legally protected interest which is (a) concrete and particularized and (b) actual or imminent, not

conjectural or hypothetical.” Id. at 560.

4 Case 1:18-cv-01125-A.]T-TCB Document 76 Filed 02/26/19 Page 6 of 13 Page|D# 615

lII. ANALYSIS

The School Board seeks dismissal on the grounds that Plaintiff lacks Article lll standing
because he has not alleged that the School Board caused any concrete injury to him, and
altematively because he fails to allege a policy or practice attributable to the School Board.
[Doc. 58 at 2-6]. Facebook, Twitter, and YouTube move to dismiss on the grounds that (1) they
“are not state actors subject to the First and Fourteenth Amendments;” and (2) “Plaintiff has
suffered no injury and therefore lacks standing to bring any claims against You'l`ube and
Twitter.” [Doc. 62 at l].

A. Loudoun County School Board’s Motion to Dismiss [Doc. 571

Based on the allegations in the Amended Complaint, Plaintiff does not have standing to
sue the School Board for the alleged harms. Specifically, with respect to Counts I, Il, and V, he
has not alleged an injury in fact, and as to Counts lll and IV, the injury he allegedly suffered-
the deletion of his comments on the LCSB site-is not alleged to be fairly traceable to the
School Board.

Counts I, Il, and V are general challenges to the School Board and the social media
Defendants’ content policies, and they allege various forms of “chilling effects” that these
policies have on the public at large. Paragraphs 93 and 94 are representative They state,

92. Defendants Facebook, Twitter and YouTube’s express policy states that they

will ban users from commenting on the LCSB social media pages based on

viewpoint-based criteria and prior speech.

93. Defendants’ express policy calls for banning users based on prior speech

without providing for protections required by law, namely the initiation of legal

proceedings by the government or state actor to obtain injunctions against future
speech by the offending user.

' Case 1:18-cv-01125-A.]T-TCB Document 76 Filed 02/26/19 Page 7 of 13 Page|D# 616

94. Such user bans represent unconstitutional prior restraints and violate both free

speech and due process rights under the First and Fourteenth Amendments of the

United States Constitution.

None of these or any other paragraphs in Counts I, lIl, and V point to any injury in fact that
Plaintiff himself has suffered or any action that any of the Defendants (including the School
Board) took against him, Accordingly, he lacks standing as to those counts because he has not
alleged an injury in fact.

In contrast, Plaintiff does allege that he suffered a specific injury in Counts III and IV.
However, he essentially concedes in the Amended Complaint that this injury is not fairly
traceable to the School Board, which is not listed as a Defendant in Counts IIl or IV. Id. at 17.
Moreover, in Count lII, he alleges that the School Board members denied that they deleted in
August and October 2018 his comments on posts on the School Board’s or the Loudoun County
Supervisor’s Facebook pages and that Facebook’s counsel later “acknowledged the [October
2018] comments were deleted by its systems.” Id. at 1111 102-05, 107-08. Although the
Amended Complaint only specifically states that Facebook acknowledged that it deleted the
October 2018 comments, it is clear from the factual context and all reasonable inferences drawn
therefrom that Plaintiff alleges that Facebook deleted all three sets of comments. Accordingly,
although the Amended Complaint alleges that the comments were deleted from a Facebook page
affiliated with the School Board, it does not allege that the School Board had any involvement in
any of these deletions. Count IV simply incorporates those same allegations Id. at 1111 1 13-15.
Plaintiff has therefore failed to allege facts sufficient to establish standing to sue the School

Board.

~ Case 1:18-cv-01125-A.]T-TCB Document 76 Filed 02/26/19 Page 8 of 13 Page|D# 617

B. Facebook, YouTube, and Twitter’s Joint Motion to Dismiss [Doc. 611

Based on the allegations of the Amended Complaint, Plaintiff also lacks standing as to
Defendants YouTube and Twitter. In that regard, the specific allegations against YouTube and
Twitter are that the School Board has created accounts on them, that those accounts constitute
limited public fora, that these Defendants “retain authority and the ability to moderate content
within LCSB’s social media pages on their respective platforms,” that this retained authority
makes them “state actors,” and that because their terms of use state that they will “delete
content” or “ban users” on the Board’s social media pages based on viewpoint-based criteria,”
these Defendants violate the First Amendment’s prohibition on viewpoint discrimination. See,
e.g., [Doc. 51 at 1111 84-88]. Count V further alleges that YouTube and Twitter have terms of
service that “require that any user who wishes to comment on their platform’s social media pages
consent to litigating any disputes in a court based in Califomia,” and that these terms constitute
“an unreasonable prior restraint to a limited public forum” by forcing “users to consent to litigate
any constitutional violations by Defendants in a court room thousands of miles away from the
local government that sponsors the page.” Id. at 1111 118, 121.

None of these general allegations allege facts that make plausible that the Plaintiff
personally was harmed. He does not allege anywhere in the Amended Complaint that he has
created accounts on either of these social media platforms, nor does he allege that any comments
of his were deleted by these Defendants. Even construing the Amended Complaint liberally and
drawing all reasonable inferences in Plaintiff"s favor, the Amended Complaint contains no
factual allegations tying any action of these two social media Defendants to any harm Plaintiff

suffered, because the only allegations specific to him are allegations concerning the deletion of

- Case 1:18-cv-01125-A.]T-TCB Document 76 Filed 02/26/19 Page 9 of 13 Page|D# 618

his comments on Facebook. Accordingly, Plaintiff has failed to allege facts that make plausible
that he has standing to sue Defendants YouTube and Twitter.

As to Defendant Facebook, Plaintiff alleges he has suffered a concrete injury resulting
from Facebook’s conduct but he has failed to state a cognizable constitutional claim because he
has failed to allege facts that make plausible that Facebook acted as a state actor. Plaintiff argues
that Facebook (as well as Defendants YouTube and Twitter) acted as a state actor because of the

following:

0 “By retaining the authority to exercise administrative control over
comments within Defendant LCSB’s social media pages and by issuing an
explicit policy governing the content on such pages, Defendants Facebook,
YouTube and Twitter constitute state actors with respect to LCSB’s social
media pages on their respective social media sites.” [11 84];

o “By retaining the authority to moderate content on LCSB’s social media
pages and to ban users from participating in those forums, Defendants
Facebook, YouTube and Twitter constitute state actors with respect to the
administration of LCSB’s social media public forums.” [11 73];

0 “By creating the social media pages on Facebook, YouTube and Twitter,
LCPS agreed to the terms of service for each social media operator
including its viewpoint-based content moderation and banning of users
based on past speech within their platforms. Therefore, LCSB is entwined
with Defendant social media operators in the management and control of
user comments on LCSB’s social media pages. By retaining the authority
to moderate content on LCSB’s social media pages and to ban users from
participating in those forums, Defendants Facebook, YouTube and Twitter
constitute state actors with respect to the administration of LCSB’s social
media public forums.” [1111 71-73 (paragraph divisions omitted)].

The social media Defendants are indisputably private companies But “a claim under 42
U.S.C. § 1983 requires that the defendant be fairly said to be a state actor.” DeBauche v. Tram',
191 F.3d 499, 506 (4th Cir. 1999). Therefore, they are only subject to constitutional claims

against them if they were serving as de facto state actors in administering the School Board’s

.Case 1:18-cv-01125-A.]T-TCB Document 76 Filed 02/26/19 Page 10 of 13 Page|D# 619

social media sites or promulgating their terms of service. Under governing case law, private
parties will not be deemed de facto state actors “unless the state has so dominated such activity
as to convert it into state action: ‘Mere approval of or acquiescence in the initiatives of a private
party’ is insufficient.” Id. at 507 (quoting Blum v. Yare!sky, 457 U.S. 991, 1004 (1982)). Such
domination exists if “the State has exercised coercive power or has provided such significant
encouragement that the choice must in law be deemed to be that of the State.” Id. (internal
quotation marks and alteration omitted).

Based on this principle and further refinements set out by the Supreme Court in
subsequent decisions, the Fourth Circuit has recognized “four exclusive circumstances under
which a private party can be deemed to be a state actor.” Andrews v. F ederal Home Loan Bank
ofAtlama, 998 F.2d 214, 217 (4th Cir. 1993). These are:

(1) when the state has coerced the private actor to commit an act that would be

unconstitutional if done by the state; (2) when the state has sought to evade a clear

constitutional duty through delegation to a private actor; (3) when the state has

delegated a traditionally and exclusively public function to a private actor; or (4)

when the state has committed an unconstitutional act in the course of enforcing a

right of a private citizen.

Id. “If the conduct does not fall into one of these four categories, then the private conduct is not
an action of the state.” Id.

The facts alleged in the Amended Complaint do not establish, or make reasonably
inferable, that any of these factors is present in Facebook’s relationship with the School Board,
its promulgation of the applicable terms of service, or its administration of the School Board’s
social media pages pursuant to the terms of service. There is no suggestion that the School
Board “coerced” or even discussed deleting Plaintiff’s comments on Facebook. Nor is there any

suggestion that the School Board or any other government actor delegated any functions to

10

»Case 1:18-cv-01125-A.]T-TCB Document 76 Filed 02/26/19 Page 11 of 13 Page|D# 620

Facebook with regard to its management of its social media pages, ln fact, Plaintiff alleges the
contrary in the Amended Complaint when he states that “LCSB retains the ability to delete user
comments or block users from commenting on their social media pages.” [Doc. 51 at 11 83].
Similarly, there is no indication that the School Board or any other state actor coerced or even
conferred with Facebook regarding its terms of service, which, as Plaintiff admits in the
Amended Complaint, apply universally to government and non-govemment social media users.
See id. at 11 52 (“Defendant social media operators’ viewpoint-based content policies operate
equally across all social media pages on its sites including pages controlled by government
organizations such as Defendant LCSB.”).

Under these circumstances, Facebook cannot be deemed a state actor. For that reason,
Facebook has, as a private entity, the right to regulate the content of its platforms as it sees fit.
See La ’Tiejira v. Facebook, Inc., 272 F. Supp. 3d 981, 991 (S.D. Tex. 2017) (observing that
Facebook has a “First Amendment right to decide what to publish and what not to publish on its
platform”). Indeed, the Fourth Circuit has held that a private party was not a state actor for
purposes of a § 1983 claim when the private party was significantly more “entwined” with state
actors and engaged in a more traditional public forum than Facebook is in this case. For
example, in DeBauche, the Court held that the plaintiff, a gubernatorial candidate, did not state a
§ 1983 claim against a privately employed debate moderator and private television broadcasters
when she alleged that they excluded her from a debate held at Virginia Commonwealth
University (a state university), which she alleged was a public forum. 191 F.3d at 502-03. Her
complaint alleged that the moderator and broadcasters were state actors liable for excluding her
because they coordinated with the public university to use its property, “staff and other resources

to plan, promote, manage and execute the debate.” ld. at 503-04. The Court disagreed, holding
11

Case 1:18-cv-01125-A.]T-TCB Document 76 Filed 02/26/19 Page 12 of 13 Page|D# 621

that the private parties’ conduct in organizing, moderating, and sponsoring the debate were
functions that are “not within the exclusive prerogative of the govemment.” Id. at 508-09. The
Court observed that the private parties also had First Amendment rights, namely, the right to
“select the content” of the debates they host, which amounts to "independently-motivated,
private actions, rather than state action.” Id. at 509 (intemal quotation marks and alteration
omitted). Similarly, in United/futa Workers v. Gaston Festivals, Inc., the Fourth Circuit held
that a private entity which organized a public festival that was held on public property and partly
paid for with public money was not a state actor. 43 F.3d 902, 906 (4th Cir. 1995).

Accordingly, Plaintiff has failed to state a plausible claim that Facebook is a state actor
subject to the alleged constitutional guarantees

IV. CONCLUSION

Accordingly, it is hereby

ORDERED that Defendant Loudoun County School Board’s Motion to Dismiss and
Roseboro Notice [Doc. 57] and Defendants Facebook, Inc., YouTube, LLC, Twitter, lnc.’s Joint
Motion to Dismiss [Doc. 61] be, and the same hereby are, GRANTED; and this action is
DlSMISSED; and it is fiirther

ORDERED that Plaintiff`s Motion for a Preliminary Injunction [Doc. 52] and Motion for
Leave to File Reply Briefs for Plaintiff`s Preliminary Injunction Out of Time and Leave to
Withdraw Doc. No. 67 [Doc. 7l] be, and the same hereby are, DENIED as moot.

This is a Final Order for puggoses of appeal. To appeal, Plaintiff must file a written
notice of appeal with the Clerk’s Office within thirty (30) days of the date of this Order as
required by Rules 3 and 4 of the F ederal Rules of Appellate Procedure. A written notice of

appeal is a short statement stating a desire to appeal this Order along with the date of the Order
12

Case 1:18-cv-01125-A.]T-TCB Document 76 Filed 02/26/19 Page 13 of 13 Page|D# 622

plaintiff wants to appeal. Plaintiff need not explain the grounds for appeal until so directed by

the Court.

'f he Clerk is directed to forward a copy of this Order to all counsel or record and to pro

se Plaintil`fat the address provided

 

   

Anthony.l.'l`r __
i `1.ludge

Fcbruary 26, 2019
Alexandria._ Virginia

